MEMORANDUM OPINION

No. 04-08-00772-CR
No. 04-08-00773-CR
No. 04-08-00774-CR

David Torrance MONROE,
Appellant

v.

The STATE of Texas,
Appellee

From the 144th Judicial District Court, Bexar County, Texas
Trial Court Nos. 2006-CR-10969A, 2006-CR-10970A & 2006-CR-10972
Honorable Catherine Torres-Stahl, Judge Presiding



PER CURIAM

 
Sitting:	Sandee Bryan Marion, Justice
		Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice

Delivered and Filed:	December 10, 2008

DISMISSED

	The trial court signed certifications of defendant's right to appeal stating that this "is a plea-bargain case, and the defendant has NO right of appeal."  See Tex. R. App. P. 25.2(a)(2).  Rule
25.2(d) provides, "The appeal must be dismissed if a certification that shows the defendant has the
right of appeal has not been made part of the record under these rules."  Tex. R. App. P. 25.2(d). 
Accordingly, on November 6, 2008, this court issued an order stating these appeals would be
dismissed pursuant to Rule 25.2(d) unless amended trial court certifications that show defendant has
the right of appeal were made part of the appellate record.  See Daniels v. State,110 S.W.3d 174 
(Tex. App.--San Antonio 2003, order); Tex. R. App. P. 25.2(d); 37.1.  
	On November 21, 2008, defendant's appellate counsel filed letters stating "this court has no
choice but to dismiss the appeal."  In light of the record presented, we agree with defendant's counsel
that Rule 25.2(d) requires this court to dismiss these appeals.  Accordingly, these appeals are
dismissed.
								PER CURIAMDO NOT PUBLISH